            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUIS CEDILLO,                      :
     Petitioner,                   :
                                   :      No. 1:19-cv-951
     v.                            :
                                   :      (Judge Rambo)
CATRICIA HOWARD,                   :
    Respondent.                    :

                               ORDER

     AND NOW, on this 7th day of August 2019, in accordance with the Amended

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED; and

     2. This case shall remain CLOSED.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
